462 F.2d 1373
72-2 USTC  P 9619
DAVE INVESTMENT CO. et al., Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
Nos. 71-1098 to 71-1100.
United States Court of Appeals,
Ninth Circuit.
Aug. 3, 1972.

On appeal from the United States Tax Court.
Ronald J. Del Guercio (argued), Los Angeles, Cal., for petitioners.
Johnnie M. Walters, Asst. Atty. Gen., Meyer Rothwacks, Thomas L. Stapleton, William S. Estabrook III, Attys., K. Martin Worthy, Chief Counsel, Washington, D. C., for respondent.
Before CHAMBERS and GOODWIN, Circuit Judges, and FERGUSON, District Judge.
PER CURIAM:


1
The decision of the tax court in these cases with an identical issue is affirmed.  We elect to rely on Crosby Valve & Gage Co. v. Commissioner of Internal Revenue, 380 F.2d 146 (1st Cir., 1967), and Sid Richardson Carbon & Gasoline Co. v. United States, 416 F.2d 867 (5th Cir., 1969).